— Appeal by the defendant from a judgment of the Supreme Court, Queens County (Appelman, J.), rendered September 11, 1990, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
"An indictment will not be dismissed provided that the prosecutor did not withhold any information from the Grand Jury which would have materially influenced its investigation” (People v Saurez, 122 AD2d 861, 862). Contrary to the defendant’s contention, the record in this case established that the proposed evidence was not exculpatory and was collateral to the question of whether the evidence was legally sufficient *760evidence to warrant the defendant’s conviction (see, People v Martucci, 153 AD2d 866).
The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are either unpreserved for appellate review (CPL 470.05 [2]) or without merit. Thompson, J. P., Rosenblatt, Miller and Ritter, JJ., concur.